Citation Nr: 1016888	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that he was 
exposed to acoustic trauma during service in the form of 
noise that he was exposed to as a vehicle mechanic.  The 
Veteran's separation papers, DD 214, confirm that he served 
as a vehicle mechanic during service.  

The Veteran's October 1974 separation examination report 
reveals that an audiological evaluation was conducted; pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
10
10
/
10
LEFT
5
5
0
/
30

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had a left ear 
hearing loss on separation examination from service.  See, 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).

It must be determined if the Veteran has a current hearing 
loss disability.  Impaired hearing is considered a disability 
for VA purposes when:  the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The record indicates that the Veteran is incarcerated.  He 
has been unable to report for VA examination.  

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991);  Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to 
assist an incarcerated Veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their medical personnel conduct an examination 
according to VA examination work sheets; or (3) sending a VA 
or fee-basis examiner to the correctional facility to conduct 
the examination.  See Bolton, 8 Vet. App. at 191.

The Court has cautioned "those who adjudicate claims of 
incarcerated veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton.  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran in that case. Id.

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by:  (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be rated on the evidence of record.  38 C.F.R. § 3.655 
(b).  The Veteran has submitted copies of two audiology 
examination reports, which were conducted subsequent to 
service.  The first is dated May 1994 and the second is dated 
March 2008.  The medical evidence of record appears adequate 
to decide the Veteran's claim, if a medical nexus opinion is 
obtained.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA 
medical professional of the appropriate 
specialty.  The claims file and a copy 
of this remand should be made available 
for review.  The medical professional 
should review the evidence of record 
with emphasis on the October 1974 
separation examination report showing 
left ear hearing loss; the May 1994 
audiology examination report; the March 
2008 audiology examination report; and, 
the Veteran's contentions contained in 
the correspondence of record.  The 
medical professional should provide:

*	A numerical interpretation of the 
May 1994 and March 2008 audiology 
examination reports. 

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that any 
current hearing loss is related to 
the Veteran's active service, 
noise exposure during active 
service, or the left ear hearing 
loss noted on separation 
examination.

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
claimed tinnitus disability is 
related to Veteran's active 
service, noise exposure during 
active service, or the left ear 
hearing loss noted on separation 
examination. 

A complete rationale must accompany all 
opinions expressed, particularly given 
the conflicting opinions in this case.  
If the medical professional determines 
that the medical opinions requested 
cannot be made without additional 
examination, then an attempt should be 
made to obtain examination of the 
Veteran pursuant to the requirements of 
M21-1MR, Part III.iv.3.A.11.d for 
examining incarcerated claimants.  

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the claims for service connection for 
bilateral hearing loss and tinnitus.  
If either benefit sought on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

